Action by plaintiffs, former stockholders of a corporation, for a declaratory judgment in respect of the validity of certain franchise taxes assessed against the corporation. Order denying defendant’s motion for summary judgment after joinder of issue and granting judgment to the plaintiffs to the extent of invalidating taxes imposed subsequent to December 16, 1929, when the charter of the corporation was forfeited, in so far as appealed from, affirmed, with ten dollars costs and disbursements. No opinion. Lazansky, P. J., Carswell, Johnston, Adel and Close, JJ., concur. [176 Misc. 1053.]